Case 19-01697-5-JNC Doc 238 Filed 08/23/19 Entered 08/26/19 14:29:11 Pagei1of2

= ° POWERING MOTION™
ee FILED

2900 Lake Vista Drive / Suite200 / Lewisville TX 75067 / 800.336.6569 / djoglobalcom

 

 

 

 

AIRCAST

AUG 2 3 2019

STEPHANIE J, BUTLER, CLERK
July 30, 2019 U.S. BANKRUPTCY COURT
EASTERN DISTRICT OF NC

United States Bankruptcy Court Eastern District of North Carolina - Greenville
Division

150 Reade Cir,

Greenville,, NC 27858

- - CERTIFICATION OF NO PATIENT ACCOUNT

| am over the age of 18 and duly authorized to respond to bankruptcy notifications for
DJO, LLC and its businesses.

There is no patient account pertaining to:

Name: Cah Acquistion Company

 

Case No.: 19-01697-5-JNC

 

SSN:

 

A thorough search of our files carried out under my direction using the specific
information provided in your request revealed no patient account in DJO, LLC databases.
it is to be understood that this does not mean that an account does not exist under
another spelling, name, or other classification.

1 declare under penalty of perjury that the foregoing is true and correct.

July 30, 2019 Abbe, WWWasr

Date Signature of8JO, LLC Representative

 

 

Libby Willson

DJO, LLC Representative Name
(print)

 

@ chattanooga: CMR COMPEX.D djosurgical. DONUOY DrComfort PROCARE
Case 19:01697-5-JNC Doc 238 Filed 08/23/19 Entered 08/26/19 14:29:11 Page 2 of 2

 

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA

GREENVILLE DIVISION
IN RE: )
) Case No. 19-01697-5-JNC
CAH ACQUISITION COMPANY 12, LLC d/b/a)
FAIRFAX COMMUNITY HOSPITAL, ) Chapter 11
)
Debtor. )
)
)

 

- -NOTICE OF SECOND APPLICATION FOR APPROVAL TO PAY CO-COUNSEL FOR-THE

TRUSTEE’S FEES

NOTICE IS HEREBY GIVEN that Hendren, Redwine & Malone, PLLC (““Hendren Redwine”), has filed
a Second Application for Approval to Pay Co-Counsel for the Trustee’s Fees; and,

FURTHER NOTICE IS HEREBY GIVEN that Hendren Redwine has applied for compensation in the
amount of EIGHT THOUSAND NINE HUNDRED SEVENTY-FIVE DOLLARS AND 95/100 ($8,975.95)
and THIRTY-ONE DOLLARS AND 98/100 ($31.98) for reimbursement of expenses pursuant to 11 U.S.C. §
503(b), for a total of NINE THOUSAND SEVEN DOLLARS AND 93/100 ($9,007.93) for the period of April
1, 2019 through June 2, 2019; and,

FURTHER NOTICE IS HEREBY GIVEN that this Application may be allowed provided no
responses and request for a hearing is made by a party in interest in writing to the Clerk of this Court within
TWENTY-ONE (21) DAYS from the date of this notice; and,

FURTHER NOTICE IS HEREBY GIVEN, that if a response and a request for a hearing is filed by a
party in interest in writing within the time indicated, a hearing will be conducted on this Report and
Application and Response thereto at a date, time and place to be later set by the Court and all interested parties
will be notified accordingly. If no request for a hearing is timely filed, the Court may rule on the Report and
Application and Response thereto ex parte without further notice,

 

DATE: July 3, 2019 s/Jason L. Hendren
Jason L. Hendren
NC State Bar No. 26869
Rebecca F, Redwine
NC State Bar No. 37012
HENDREN, REDWINE & MALONE, PLLC
4600 Marriott Drive, Suite 150
Raleigh, NC 27612
Telephone: (919) 573-1422
Facsimile: (919) 420-0475
Email: jhendren@hendrenmatone.com
CO-COUNSEL FOR THE CHAPTER 11
TRUSTEE
